Citation Nr: 1142644	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to October 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision of June 2010, the Board remanded the matter for additional development of evidence.  The case has now been returned to the Board for further appellate review.


FINDING OF FACT

The medical evidence is at least in equipoise in showing that the Veteran has a current diagnosis of PTSD which is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 'a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be granted for disability resulting from injury suffered or disease contracted in the line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).

The Veteran contends that he developed PTSD as a result of his experiences while serving in Vietnam.

For VA purposes, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), section 309.81; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 12, 2010).

In the present case, the record is mixed as to whether the Veteran may be diagnosed with PTSD that is related to his military service.  The Board concludes that the evidence is at least in equipoise as it pertains to whether the Veteran has a current diagnosis of PTSD that is related to military stressors.

The available service records show that the Veteran served in Vietnam from December 1965 to December 1966 with a military occupational specialty of radio operator.  These records also note the Veteran's participation in a defensive campaign and a counter offensive campaign.  Among his reported stressors, the Veteran claimed that he was located at the Saigon Airport when it was mortared in December 1966.  He also described witnessing his motor pool sergeant being shot and killed in July 1966.  The Veteran has also described more general stressors associated with his duties while working with combat engineers on road construction and creating landing areas for future military access and utilization.  

The Board finds the Veteran's described stressors are related to a 'fear of hostile military or terrorist activity,' as he 'experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death' while performing his duties in Vietnam. The Board also finds that these stressors are 'consistent with the places, types, and circumstances of the veteran's service' during wartime in Vietnam.

PTSD is diagnosed by a private psychologist in October 2006 and by a VA examiner in October 2010.  The October 2010 examination report expressly diagnoses PTSD in compliance with the DSM-IV criteria, while the DSM-IV criteria are not specifically enumerated but are discussed in the October 2006 report. 

The opinions provided in the October 2006 and October 2010 reports differ with respect to whether the Veteran's diagnosed PTSD is related to his military stressors.  

The October 2006 private psychological report includes the Veteran's detailed description of his Vietnam stressors.  No non-service stressors are noted.  The report's summary and conclusions section expressly notes that the Veteran "in his tour of duty in Vietnam, ... was exposed to life threatening events to himself and witnessed death to another," that he experienced "prolonged periods of hyperarousal with perpetual fear from enemy attack," and that "[p]eriodic sniper fire and booby traps were evident throughout his war encounters."  Elsewhere in the private report, it is noted that "severe sleep disturbances have prevailed since his tour in Vietnam" and that he has "disturbances of dreams with themes of fear and chaos being on the mountain top in Vietnam."  It is noted that he experiences symptoms of survivor's guilt for having "returned from Vietnam while so many others did not."  The private psychologist also noted that the Veteran "believes his tour in Vietnam has been markedly disruptive of his overall adjustment, where disruption in his marriage, family, social, vocational and his own intrapersonal functioning has been paramount throughout his adult life."  This psychological report clearly associates the Veteran's PTSD with his in-service stressors.

On the other hand, the October 2010 VA examination report is unable to link the Veteran's PTSD symptoms to his military stressors.  The VA examiner concluded that the stressors were sufficient to meet the DSM-IV criteria for PTSD, but the examiner found it impossible to opine on the etiology question without resort to speculation, as she found a lack of medical evidence to support such a link over time.  She noted that there were no VA records for review and that the Veteran's service treatment records noted no psychiatric problems in 1968.  There was no evidence on chronicity of the Veteran's psychiatric problems from service, as he was first diagnosed with PTSD and depression 38 years after his separation from service.  She also noted no evidence of any treatment for his disorders in the claims file and no evidence of a PTSD diagnosis since 2007.  She concluded that "it is impossible for me to establish a link from service days to today without speculating, especially [when] no evidence exists he had these or any other psychiatric problems in service or upon leaving."  

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2011).  The medical evidence is at least in equipoise in showing that the Veteran has a current diagnosis of PTSD which is related to service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


